Citation Nr: 0004986	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from October 1967 through 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board or BVA) on appeal from a September 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, which 
denied the benefit sought on appeal.


FINDING OF FACT

There is no competent medical evidence of record which 
establishes that the veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for post-traumatic stress disorder (PTSD).  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  38 
U.S.C.A. § 1110 (West 1991).  In making a claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A claim for service connection for PTSD will be well-grounded 
when the claimant submits "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability." Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted).  

The veteran's claims file contains an August 1997 statement 
from the veteran in which he recounts several in-service 
stressors.  Additionally, the veteran's DD-214 establishes 
that the veteran received the National Defense Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal with 
device.  However, there is no competent evidence of record 
showing that the veteran has a current diagnosis of PTSD.  

The veteran's service medical records are negative for 
complaints of or a diagnosis of PTSD.  Post-service medical 
records include VA examination reports dated June 1970 and 
August 1997, an April 1996 treatment record from a private 
healthcare provider and VA outpatient treatment records dated 
April 1996 through July 1997.  In June 1970, the veteran was 
diagnosed with dizziness secondary to hyperventilation 
associated with mild anxiety reaction.  In April 1996, the 
veteran sought treatment from a private healthcare provider 
for anxiety.  The veteran presented with complaints of 
significant stress in his personal life.  He was diagnosed 
with an extreme anxiety reaction to extreme stress, with 
depersonalization reaction, possible symptoms of panic 
syndrome and possible bridge phobia of one-week duration.  
From April 1996 through July 1997, the veteran sought regular 
VA outpatient treatment for anxiety and panic attacks.  The 
veteran frequently reported that he believed his anxiety and 
associated symptomatology was related to his employment and 
financial situation and to other stressful matters in his 
personal life.  

In August 1997, the veteran underwent a VA psychiatric 
compensation and pension examination and a psychological 
evaluation/testing.  During the examination, the veteran 
reported a remote history of alcohol dependence and a more 
recent history of isolated panic disorder and perhaps a 
specific phobia.  The examiner indicated that the veteran was 
generally asymptomatic with respect to panic disorder, 
although the veteran did report some underlying anxiety.  The 
examiner also indicated that the veteran did not meet the 
criteria for PTSD, nor did he appear to have met the criteria 
for PTSD in the past.  The examiner diagnosed the veteran 
with panic disorder without agoraphobia in remission, alcohol 
dependence in 12-year remission and rule out specific phobia 
of bridges.  

During the August 1997 VA psychological evaluation/testing, 
the veteran presented with complaints of panic attacks, 
nightmares and recurrent distressing thoughts since his 
discharge from service in 1969.  After conducting a mental 
status examination and reviewing the veteran's claims file, 
the examiner opined that it was his belief that the veteran 
does not suffer from PTSD.  The veteran was diagnosed with 
panic disorder without agoraphobia, generalized anxiety 
disorder, rule out psychosis not otherwise specified, rule 
out alcoholic hallucinosis and history of alcohol abuse. 

Thus, a review of the record shows that there is no evidence 
that the veteran has a current diagnosis of PTSD.  While the 
veteran may believe that he currently has PTSD, the veteran's 
own belief that he has PTSD as a result of his period of 
active service does not constitute competent evidence of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Inasmuch as there is 
no competent evidence of record of a current diagnosis of 
PTSD, the veteran's claim for service connection for PTSD 
must be denied as not well grounded.  See 38 U.S.C.A. § 
5107(a).

The Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claim, such as medical 
evidence showing that the veteran has a current diagnosis of 
PTSD.  Should the veteran obtain such evidence, he may 
request the RO to reconsider his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim having not been submitted, 
entitlement to service connection for PTSD is denied.



		
	RAYMOND F. FERNER
 	Acting Member, Board of Veterans' Appeals



 

